
	

113 S2097 PCS: Responsible Unemployment Compensation Extension Act of 2014
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 318113th CONGRESS2d Session
		S. 2097
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2014
			Mr. Heller (for himself, Ms. Collins, Mr. Portman, Ms. Murkowski, Mr. Coats, Ms. Ayotte, and Mr. Kirk) introduced the following bill; which was read the first time
		
		March 10, 2014Read the second time and placed on the calendarA BILL
		To provide for the extension of certain unemployment benefits, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Responsible Unemployment Compensation Extension Act of 2014.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Extension of emergency unemployment compensation program.
					Sec. 3. Temporary extension of extended benefit provisions.
					Sec. 4. Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities.
					Sec. 5. Additional extended unemployment benefits under the Railroad Unemployment Insurance Act.
					Sec. 6. Flexibility for unemployment program agreements.
					Sec. 7. Improvements to the emergency unemployment compensation program.
					Sec. 8. Requirement that individuals receiving emergency unemployment compensation be actively
			 engaged in a systematic and sustained effort to obtain suitable work.
					Sec. 9. Ending unemployment payments to jobless millionaires and billionaires.
					Sec. 10. Consolidations of relevant job training programs and activities.
					Sec. 11. Funding stabilization.
					Sec. 12. Reduction in benefits based on receipt of unemployment compensation.
					Sec. 13. Extension of customs user fees.
				2.Extension of emergency unemployment compensation program(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended by striking January 1, 2014 and inserting June 1, 2014.(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended—(1)in subparagraph (I), by striking and at the end;(2)in subparagraph (J), by inserting and at the end; and(3)by inserting after subparagraph (J) the following:(K)the amendment made by section 2(a) of the Responsible Unemployment Compensation Extension Act of 2014;.(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).3.Temporary extension of extended benefit provisions(a)In generalSection 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in
			 Public Law 111–5 (26 U.S.C. 3304 note), is amended—(1)by striking December 31, 2013 each place it appears and inserting May 31, 2014; and(2)in subsection (c), by striking June 30, 2014 and inserting November 30, 2014.(b)Extension of matching for states with no waiting weekSection 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C.
			 3304 note) is amended by striking June 30, 2014 and inserting November 30, 2014.(c)Extension of modification of indicators under the extended benefit programSection 203 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
			 note) is amended—(1)in subsection (d), by striking December 31, 2013 and inserting May 31, 2014; and(2)in subsection (f)(2), by striking December 31, 2013 and inserting May 31, 2014.(d)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).4.Extension of funding for reemployment services and reemployment and eligibility assessment
			 activities(a)In generalSection 4004(c)(2)(A) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) is amended by striking through fiscal year 2014 and inserting through the first five months of fiscal year 2015.(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240).5.Additional extended unemployment benefits under the Railroad Unemployment Insurance Act(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act (45 U.S.C. 352(c)(2)(D)(iii)) is
			 amended—(1)by striking June 30, 2013 and inserting November 30, 2013; and(2)by striking December 31, 2013 and inserting May 31, 2014.(b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D)
			 of the Railroad Unemployment Insurance Act shall be available to cover the
			 cost of additional extended unemployment benefits provided under such
			 section 2(c)(2)(D) by reason of the amendments made by subsection (a) as
			 well as to cover the cost of such benefits provided under such section
			 2(c)(2)(D), as in effect on the day before the date of enactment of this
			 Act.(c)Funding for administrationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Railroad
			 Retirement Board $105,000 for administrative expenses associated with the
			 payment of additional extended unemployment benefits provided under
			 section 2(c)(2)(D) of the Railroad Unemployment Insurance Act by reason of
			 the amendments made by subsection (a), to remain available until expended.6.Flexibility for unemployment program agreements(a)Flexibility(1)In generalSubsection (g) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) shall not apply with respect to a State that has enacted
			 a law before December 1, 2013, that, upon taking effect, would violate
			 such subsection.(2)Effective dateParagraph (1) is effective with respect to weeks of unemployment beginning on or after December 29,
			 2013.(b)Permitting a subsequent agreementNothing in title IV of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C.
			 3304 note) shall preclude a State whose agreement under such title was
			 terminated  from entering into a subsequent agreement under such title on
			 or after the date of the enactment of this Act if the State, taking into
			 account the application of subsection (a), would otherwise meet the
			 requirements for an agreement under such title.7.Improvements to the emergency unemployment compensation program(a)Requirement that reemployment services and reemployment and eligibility assessment activities
			 include an assessment of why
			 the individual is still unemployed and the actions that the individual
			 must undertake in order to improve their employment prospects(1)In generalSection 4001(i)(2)(A)(ii) of the Supplemental Appropriations Act,
		2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by inserting and an assessment of the reasons why the individual continues to be unemployed and the actions that
			 the individual must undertake in order to improve their employment
			 prospects (including through enrollment in a job retraining program under
			 subsection (k)(1) if the State has made the election under such section) before the semicolon at the end.(2)Effective
		dateThe amendment made by this subsection shall apply on and after the date of the enactment of this
			 Act.(b)State option to require that an individual participate in a job retraining program or perform
			 community service in order to be eligible to receive
		emergency unemployment compensation(1)In generalSection 4001 of the Supplemental Appropriations Act,
		2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by adding at the end the
			 following new subsection:(k)State option to require that an individual participate in a job retraining program or perform
			 community  service as a condition of
			 receiving
			 emergency unemployment compensation(1)In generalUnder an agreement under subsection (a), a State may elect to require an individual, as a condition
			 of eligibility for emergency unemployment compensation for any week, to
			 meet the following for such week:(A)Participate in a State-approved job retraining programThe individual is participating  in a job
			 retraining program approved by the State during such week.(B)Perform community service if the State determines that a job training program is not appropriateIf the State determines that participation in a program under subparagraph (A) for such week is not
			 appropriate for the individual, in lieu of such participation the
			 individual performs at least 20 hours of community service during such
			 week.	For purposes of the preceding sentence, the term community service means unpaid service by an individual to an
				organization described in section 501(c)(3) of the Internal Revenue
			 Code of 1986 or to a Federal, State,
			 or local
				agency (as permitted in accordance with applicable Federal, State,
			 and local
				law).(2)ApplicationIf the State makes the election under paragraph (1)—(A)such election shall apply with respect to all
			 claimants for emergency unemployment in the State; and(B)the services and activities under subsection (i) with respect to an individual, including the
			 assessments under paragraph (2)(A)(ii) of such subsection, are required to
			 begin prior to the individual receiving emergency unemployment
			 compensation under this title.(3)InformationIf the State makes the election under paragraph (1), an individual shall provide the State agency
			 with such information as the State agency may require
			 to
			 ensure the individual is meeting the requirement under paragraph (1) for
			 a
			 week..
				(2)Effective
		dateThe amendment made by this subsection shall apply to weeks
		of unemployment beginning on or after the date of the enactment of this Act.8.Requirement that individuals receiving emergency unemployment compensation be actively engaged in a
			 systematic and sustained effort to obtain suitable work(a)In generalSubsection (h) of section 4001 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended to read as follows:(h)Actively seeking work(1)In generalFor purposes of subsection (b)(4), payment of emergency unemployment compensation shall not be made
			 to any individual for any week of unemployment—(A)during which the individual fails to accept any offer of suitable work (as defined in paragraph
			 (3)) or fails to apply for any suitable work to which the individual was
			 referred by the State agency; or(B)during which the individual fails to actively engage in seeking work, unless such individual is not
			 actively engaged in seeking work because such individual is, as determined
			 in accordance with State law—(i)before any court of the United States or any State pursuant to a lawfully issued summons to appear
			 for jury duty (as such term may be defined by the Secretary); or(ii)hospitalized for treatment of an emergency or a life-threatening condition (as such term may be
			 defined by the Secretary),if such exemptions in clauses (i) and (ii) apply to recipients of regular benefits, and the State
			 chooses to apply such exemptions for recipients of emergency unemployment
			 benefits.(2)Period of ineligibilityIf any individual is ineligible for emergency unemployment compensation for any week by reason of a
			 failure described in subparagraph (A) or (B) of paragraph (1), the
			 individual shall be ineligible to receive emergency unemployment
			 compensation for any week which begins during a period which—(A)begins with the week following the week in which such failure occurs; and(B)does not end until such individual has been employed during at least 4 weeks which begin after such
			 failure and the total of the remuneration earned by the individual for
			 being so employed is not less than the product of 4 multiplied by the
			 individual's average weekly benefit amount for the individual's benefit
			 year.(3)Suitable workFor purposes of this subsection, the term suitable work means, with respect to any individual, any work which is within such individual's capabilities,
			 except that, if the individual furnishes evidence satisfactory to the
			 State agency that such individual's prospects for obtaining work in his
			 customary occupation within a reasonably short period are good, the
			 determination of whether any work is suitable work with respect to such
			 individual shall be made in accordance with the applicable State law.(4)ExceptionExtended compensation shall not be denied under subparagraph (A) of paragraph (1) to any individual
			 for any week by reason of a failure to accept an offer of, or apply for,
			 suitable work—(A)if the gross average weekly remuneration payable to such individual for the position does not
			 exceed the sum of—(i)the individual's average weekly benefit amount for his benefit year, plus(ii)the amount (if any) of supplemental unemployment compensation benefits (as defined in section
			 501(c)(17)(D) of the Internal Revenue Code of 1986) payable to such
			 individual for such week;(B)if the position was not offered to such individual in writing and was not listed with the State
			 employment service;(C)if such failure would not result in a denial of compensation under the provisions of the applicable
			 State law to the extent that such provisions are not inconsistent with the
			 provisions of paragraphs (3) and (5); or(D)if the position pays wages less than the higher of—(i)the minimum wage provided by section 6(a)(1) of the Fair Labor Standards Act of 1938, without
			 regard to any exemption; or(ii)any applicable State or local minimum wage.(5)Actively engaged in seeking workFor purposes of this subsection, an individual shall be treated as actively engaged in seeking work
			 during any week if—(A)the individual has engaged in a systematic and sustained effort to obtain work during such week,
			 and(B)the individual provides tangible evidence to the State agency that he has engaged in such an effort
			 during such week.(6)ReferralThe State agency shall provide for referring applicants for emergency unemployment benefits to any
			 suitable work to which paragraph (4) would not apply..(b)Effective
		dateThe amendments made by this section shall take effect on the date of the enactment of this Act.9.Ending
		unemployment payments to jobless millionaires and billionaires(a)ProhibitionNotwithstanding
		any other provision of law, no Federal funds may be used to make payments of
		unemployment compensation (including such compensation under the Federal-State
		Extended Compensation Act of 1970 and the emergency unemployment compensation
		program under title IV of the Supplemental Appropriations Act, 2008) to an
		individual whose adjusted gross income in the preceding year was equal to or
		greater than $1,000,000.(b)ComplianceUnemployment
		Insurance applications shall include a form or procedure for an individual
		applicant to certify the individual's adjusted gross income was not equal to or
		greater than $1,000,000 in the preceding year.(c)AuditsThe
		certifications required by subsection (b) shall be auditable by the U.S. Department
			 of
		Labor or the U.S. Government Accountability Office.(d)Status of
		applicantsIt is the duty of the states to verify the residency,
		employment, legal, and income status of applicants for Unemployment Insurance
		and no Federal funds may be expended for purposes of determining an
		individual's eligibility under this Act.(e)Effective
		dateThe prohibition under subsection (a) shall apply to weeks of
		unemployment beginning on or after the date of the enactment of this
		Act.10.Consolidations of relevant job training programs and activities(a)ReportThe Secretary of Labor, in coordination with the Director of the Office of Management and Budget,
			 shall prepare a report on the consolidations of Federal job training
			 programs and activities determined to be unnecessarily duplicative
			 (referred to in this section as relevant job training programs and activities). Such report shall—(1)describe all Federal job training programs and activities;(2)propose consolidations of the relevant job training programs and activities;(3)provide a justification for those Federal job training programs and activities not included in such
			 consolidations; and(4)establish a plan to provide for such consolidations, including recommendations for
			 necessary legislation.(b)SubmissionNot later than 3 months after the date of enactment of this Act, the Secretary of Labor shall
			 submit the report to the appropriate committees of Congress.11.Funding stabilization(a)Funding stabilization under the Internal Revenue CodeThe table in subclause (II) of section 430(h)(2)(C)(iv) of the Internal Revenue Code of 1986 is
			 amended to read as follows:If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is:2012, 2013, 2014, 2015, 2016, or 201790%110%201885%115%201980%120%202075%125%After 202070%130%.(b)Funding stabilization under ERISA(1)In generalThe table in subclause (II) of section 303(h)(2)(C)(iv) of the Employee Retirement Income Security
			 Act of 1974 is amended to read as follows:If the calendar year is:The applicable minimum percentage is:The applicable maximum percentage is:2012, 2013, 2014, 2015, 2016, or 201790%110%201885%115%201980%120%202075%125%After 202070%130%.(2)Conforming amendment(A)In generalClause (ii) of section 101(f)(2)(D) of such Act is amended by striking 2015 and inserting 2020.(B)StatementsThe Secretary of Labor shall modify the statements required under subclauses (I) and (II) of
			 section 101(f)(2)(D)(i) of such Act to conform to the amendments made by
			 this section.(c)Stabilization not to apply for purposes of certain accelerated benefit distribution rules(1)Internal Revenue Code of 1986The second sentence of paragraph (2) of section 436(d) of the Internal Revenue Code of 1986 is
			 amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section
			 430(h)(2)(C)(iv)).(2)Employee Retirement Income Security Act of 1974The second sentence of subparagraph (B) of section 206(g)(3) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1056(g)(3)(B)) is amended by striking of such plan and inserting of such plan (determined by not taking into account any adjustment of segment rates under section
			 303(h)(2)(C)(iv)).(3)Effective date(A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall apply to plan
			 years beginning after December 31, 2014.(B)Collectively bargained plansIn the case of a plan maintained pursuant to 1 or more collective bargaining agreements, the
			 amendments made by this subsection shall apply to plan years beginning
			 after December 31, 2015.(4)Provisions relating to plan amendments(A)In generalIf this paragraph applies to any amendment to any plan or annuity contract, such plan or contract
			 shall be treated as being operated in accordance with the terms of the
			 plan during the period described in subparagraph (B)(ii).(B)Amendments to which paragraph applies(i)In generalThis paragraph shall apply to any amendment to any plan or annuity contract which is made—(I)pursuant to the amendments made by this subsection, or pursuant to any regulation issued by the
			 Secretary of the Treasury or the Secretary of Labor under any provision as
			 so amended, and(II)on or before the last day of the first plan year beginning on or after January 1, 2016, or such
			 later date as the Secretary of the Treasury may prescribe.(ii)ConditionsThis subsection shall not apply to any amendment unless, during the period—(I)beginning on the date that the amendments made by this subsection or the regulation described in
			 clause (i)(I) takes effect (or in the case of a plan or contract amendment
			 not required by such amendments or such regulation, the effective date
			 specified by the plan), and(II)ending on the date described in clause (i)(II) (or, if earlier, the date the plan or contract
			 amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and such
			 plan or contract amendment applies retroactively for such period.(C)Anti-cutback reliefA plan shall not be treated as failing to meet the requirements of section 204(g) of the Employee
			 Retirement Income Security Act of 1974 and section 411(d)(6) of the
			 Internal Revenue Code of 1986 solely by reason of a plan amendment to
			 which this paragraph applies.(d)Modification of funding target determination periods(1)Internal Revenue Code of 1986Clause (i) of section 430(h)(2)(B) of the Internal Revenue Code of 1986 is amended by striking the first day of the plan year and inserting the valuation date for the plan year.(2)Employee Retirement Income Security Act of 1974Clause (i) of section 303(h)(2)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1083(h)(2)(B)(i)) is amended by striking the first day of the plan year and inserting the valuation date for the plan year.(e)Effective date(1)In generalThe amendments made by subsections (a), (b), and (d) shall apply with respect to plan years
			 beginning after December 31, 2012.(2)ElectionsA plan sponsor may elect not to have the amendments made by subsections (a), (b), and (d) apply to
			 any plan year beginning before January 1, 2014, either (as specified in
			 the election)—(A)for all purposes for which such amendments apply, or(B)solely for purposes of determining the adjusted funding target attainment percentage under sections
			 436 of the Internal Revenue Code of 1986 and 206(g) of the Employee
			 Retirement Income Security Act of 1974 for such plan year.A plan shall not be treated as failing to meet the requirements of section 204(g) of such Act and
			 section 411(d)(6) of such Code solely by reason of an election under this
			 paragraph.12.Reduction in
		benefits based on receipt of unemployment compensation(a)In
		generalTitle II of the Social Security Act (42 U.S.C. 401 et
		seq.) is amended by inserting after section 224 the following new
		section:224AReduction in benefits based on receipt
	 of unemployment compensation(a)(1)If for any month prior to the month in
		  which an individual attains retirement age (as defined in section
		  216(l)(1))—(A)such individual is entitled to benefits
		  under section 223, and(B)such individual is entitled for such month
		  to unemployment compensation,the total of the
		  individual's benefits under section 223 for such month and of any benefits
		  under section 202 for such month based on the individual's wages and
		  self-employment income shall be reduced (but not below zero) by the total
		  amount of unemployment compensation received by such individual for such
		  month.(2)The reduction of benefits under paragraph (1) shall also apply to any past-due benefits under
			 section 223 for any month in which the individual was entitled to—(A)benefits under such section, and(B)unemployment compensation.(3)The reduction of benefits under paragraph (1) shall not apply to any benefits under section 223 for
			 any month, or any benefits under section 202 for such month based on the
			 individual's wages and
		  self-employment income for such month, if the individual is entitled for such
			 month to unemployment compensation following a period of trial work (as
			 described in section 222(c)(1), participation in the Ticket to Work and
			 Self-Sufficiency Program established under section 1148, or participation
			 in any other program that is designed to encourage an individual entitled
			 to benefits under section 223 or 202 to work.(b)If any
		  unemployment compensation is payable to an individual on other than a monthly
		  basis (including a benefit payable as a lump sum to the extent that it is a
			 commutation of, or a substitute for, such periodic compensation), the
			 reduction
		  under this section shall be made at such time or times and in such amounts as
		  the Commissioner of Social Security (referred to in this section as the
		  Commissioner) determines will approximate as nearly as practicable
		  the reduction prescribed by subsection (a).(c)Reduction of
		  benefits under this section shall be made after any applicable reductions under
		  section 203(a) and section 224, but before any other applicable deductions
		  under section 203.(d)(1)Subject to paragraph
		  (2), if the Commissioner determines that an individual may be eligible for
		  unemployment compensation which would give rise to a reduction of benefits
		  under this section, the Commissioner may require, as a condition of
		  certification for payment of any benefits under section 223 to any individual
		  for any month and of any benefits under section 202 for such month based on
		  such individual's wages and self-employment income, that such individual
		  certify—(A)whether the individual has filed or
		  intends to file any claim for unemployment compensation, and(B)if the individual has filed a claim,
		  whether there has been a decision on such claim.(2)For purposes of paragraph (1), the
		  Commissioner may, in the absence of evidence to the contrary, rely upon a
		  certification by the individual that the individual has not filed and does not
		  intend to file such a claim, or that the individual has so filed and no final
		  decision thereon has been made, in certifying benefits for payment pursuant to
		  section 205(i).(e)Whenever a
		  reduction in total benefits based on an individual's wages and self-employment
		  income is made under this section for any month, each benefit, except the
		  disability insurance benefit, shall first be proportionately decreased, and any
		  excess of such reduction over the sum of all such benefits other than the
		  disability insurance benefit shall then be applied to such disability insurance
		  benefit.(f)(1)Notwithstanding any
		  other provision of law, the head of any Federal agency shall provide such
		  information within its possession as the Commissioner may require for purposes
		  of making a timely determination of the amount of the reduction, if any,
		  required by this section in benefits payable under this title, or verifying
		  other information necessary in carrying out the provisions of this
		  section.(2)The Commissioner is authorized to
		  enter into agreements with States, political subdivisions, and other
		  organizations that administer unemployment compensation, in order to obtain
		  such information as the Commissioner may require to carry out the provisions of
		  this section.(g)For purposes of
		  this section, the term unemployment compensation has the meaning
		  given that term in section 85(b) of the Internal Revenue Code of 1986, and the
		  total amount of unemployment compensation to which an individual is entitled
		  shall be determined prior to any applicable reduction under State law based on
		  the receipt of benefits under section 202 or
		  223..(b)Conforming amendmentSection 224(a) of the Social Security Act (42 U.S.C. 424a(a)) is amended, in the matter preceding
			 paragraph (1), by striking the age of 65 and inserting retirement age (as defined in section
		  216(l)(1)).(c)Effective
		dateThe amendments made by subsections (a) and (b) shall apply to benefits
		payable for months beginning on or after the date that is 12 months after the date
			 of enactment of this
		section.13.Extension of customs user feesSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—(1)in subparagraph (A), by striking September 30, 2023 and inserting September 30, 2024; and(2)in subparagraph (B)(i), by striking September 30, 2023 and inserting September 30, 2024.
	March 10, 2014Read the second time and placed on the calendar